State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: September 25, 2014                     105699
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

REGINALD W. NOBLE,
                    Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   Lahtinen, J.P., Stein, McCarthy, Garry and Lynch, JJ.

                               __________


     G. Scott Walling, Queensbury, for appellant.

      Andrew J. Wylie, District Attorney, Plattsburgh (Timothy G.
Blatchley of counsel), for respondent.

                               __________


      Appeal from a judgment of the County Court of Clinton
County (McGill, J.), rendered November 8, 2012, convicting
defendant upon his plea of guilty of the crime of burglary in the
third degree.

      Defendant pleaded guilty to a superior court information
charging him with burglary in the third degree and waived his
right to appeal. The plea agreement contemplated that, if
defendant failed to enter the drug court program, he could
receive a prison sentence of up to 2a to 7 years. Defendant's
application for the drug court program was rejected and,
accordingly, he was sentenced to a prison term of 2a to 7 years.
He now appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant, asserting that there are no nonfrivolous
                              -2-                  105699

issues to be raised on appeal. Based upon our review of the
record and counsel's brief, we agree. Thus, the judgment is
affirmed and counsel's request for leave to withdraw is granted
(see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d
650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).

      Lahtinen, J.P., Stein, McCarthy, Garry and Lynch, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court